Detailed Action

Amendment

1.	This office action is in response to applicant’s response dated 6-27-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO No. 2015/055207 to Andreasen. 
Referring to claim 1, Andreasen discloses a trawl door forming a height and a length, the trawl door comprising several (several being considered as more than two) curved and overlapping plates – at 7, and multiple rib plates – at 18 as seen in figures 1-2 with overlapping shown in figures 3-6, including a leading plate – at 7 – see figures 1-6 with item 7 leading items 18, which extends in the height direction – see at 7 in figures 3-6, the trawl door forms a towing face comprising a towing bracket – see the bracket not labeled in figures 1-2 connected at the front and underside of the device, with the connections at the center plate 3 and the rib plate 10 shown above 3 in figures 1-2, and an opposite trawl face comprising a bridle bracket – see at 8,9 in figures 1-2, the trawl door comprises at least one regulation means for adjusting a hydrodynamic surface of the trawl door – see at 13-23, the regulation means comprises at least one through opening or at least one cutout – see at 21 in figures 1-2 where the open space defined at 21 can be considered an opening and a cutout given the orientation of 21, a hatch displaceable in the length direction – see at 13 and/or 14, and a hatch actuator – at 15-19 and 22-23, where the hatch covers the through opening or the cutout when the hatch is in a closed position – see figure 1, wherein the regulation means is positioned on the towing face of the leading plate – see at 15-17 on plate 7 on the towing underside surface as seen in figures 1-6 and page 7 lines 20-30. Further it is noted that applicant has not invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed regulation means since applicant has claimed specific structural features related to the regulation means such as the claimed through opening or cutout, the hatch and the hatch actuator.
Referring to claim 2, Andreasen further discloses the at least one through opening is located at the trailing edge of the leading plate – see at 7 and 21 in figures 1-2.
Referring to claim 3, Andreasen further discloses the at least one cut out is located at the trailing edge of the leading plate – see at 7 and 21 in figures 1-2.
Referring to claims 4 and 7-8, Andreasen further discloses the regulation means is positioned at an upper leading plate – see at 15-17 and 20-23 located at a plate – at 7 associated with upper part – at 1 as seen in figures 1-6. 
Referring to claims 5 and 9-10, Andreasen further discloses the regulation means is positioned at a lower leading plate – see at 15-17 and 20-23, located at a plate – at 7 associate with lower part – at 2 as seen in figures 1-6.
Referring to claims 6 and 11-12, Andreasen further discloses the regulation means – at 15-17 and 20-23, is positioned at an intermediate leading plate – at either of 7 as seen in figures 1-2 with items 7 being considered an intermediate plate since item 7 is centrally located in the device as seen in figures 1-2.

Response to Arguments

3.	Applicant’s amended abstract date 6-27-22 obviates the objections detailed in the last office action dated 2-1-22.
	Regarding the prior art rejections of claims 1-12, the Andreasen reference WO 2015/055207 discloses a leading plate – at 7 which is disposed in front of other components and plates such as items 18, of the device as seen in figures 1-6 and therefore is considered a leading plate. Further, Andreasen discloses a regulation means – at 13-23, that is disposed on the leading plate – at 7 as seen at items 15-17 on plate 7 on the towing underside surface as seen in figures 1-6 and page 7 lines 20-30 with the underside of leading plate 7 connected to item 3 which connects to the towing bracket – not labeled but shown in figures 1-2. The claims do not positively recite the towing bracket is on the leading plate in that the claims recite the towing bracket is on a towing surface of the trawl door but does not recite the towing bracket is on/directly connected to the leading plate. Therefore applicant’s arguments are not persuasive in that the Andreasen reference discloses the claimed invention as detailed earlier in paragraph 2 of this office action.

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643